DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments with respect to claims 1 - 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that Leopardi et al. does not teach that the voice assistant device having an integrated speaker, where the tunnel speaker is paired with the voice assistant device via a Bluetooth connection (Amendment, pages 9 – 11).

Claim Rejections - 35 USC § 103
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Leopardi et al.(US PAP 2017/0070502) in view of Lin et al. (US PAP 2020/0105259).
As per claims 1, 8, 15, Leopardi et al. teach a tunnel speaker for securing audio playback through a voice assistant device, comprising:
at least one processor; a network interface for communicating with a client device (paragraphs 6, 40);

a tunnel speaker application that, when executed by the at least one processor, causes the tunnel speaker to at least: receive a request to link the tunnel speaker with a user account associated with the client device; obtain a client private key from the client device, the client private key corresponding to a client public key, wherein the client device provides the client public key to a remotely executed assistant connection service that generates encrypted audio using the client public key; store the client private key into an encrypted storage resource within the storage system; obtain encrypted audio from the voice assistant device with which the tunnel speaker is paired;
decrypt the encrypted audio using the client private key; and causing the decrypted audio to be played back using the at least one speaker (“the unique identifier may be used to encrypt the encryption key, while the encryption key is used to encrypt the data (e.g., song).  In a further embodiment, the encryption key may be associated with the 
user and the song, such that a request by another user of the same song, or a request by the user of another song, would result in use of a different encryption key.”; paragraphs 34, 75 – 77).
	However, Leopardi et al. do not specifically teach that the voice assistant device having an integrated speaker, wherein the tunnel speaker is paired with the voice assistant device via a Bluetooth connection.
Lin et al. disclose that the voice assistant 102a includes a microphone, a speaker, and a wireless network medium and/or a wired network medium (e.g., a 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made use an integrated speaker as taught by Lin et al. in Leopardi et al., because that would help effectively improve the efficiency of work execution (paragraph 3).

	As per claims 2, 9, 16, Leopardi et al. further disclose the tunnel speaker is paired to the voice assistant device as a peripheral speaker through which audio received by the voice assistant device is played, wherein the tunnel speaker is configured to play back encrypted audio and unencrypted audio on behalf of the voice assistant device (“generates an encryption key that is paired to the unique key hard-wired in the audio playback device 400 or a component therein.”; paragraphs 75 – 78).

	As per claims 3, 10, Leopardi et al. further disclose the network interface for communicating with the client device further comprises a Bluetooth interface (paragraph 56).

to at least: send a tunnel speaker public key to the client device in response to the request to link with the client device, the tunnel speaker public key corresponding to a tunnel speaker private key stored in the storage system; obtain an encrypted client private key that is encrypted using the tunnel speaker public key; and decrypt the client private key using the tunnel speaker private key (“the encryption/decryption engine 420 may use a key-pairing algorithm to decrypt communications from the server system 106, or other encryption algorithms.”; paragraphs 41, 63 – 67).

	As per claims 5, 12, 18, Leopardi et al. further disclose the instructions, when executed by the at least one processor, cause the tunnel speaker to at least: detect the encrypted audio from the voice assistant device based upon a header associated with the encrypted audio (paragraphs 41, 63 – 67).

	As per claims 6, 13, 19, Leopardi et al. further disclose the encrypted audio corresponds to enterprise data associated with a user account linked to the user account that is obtained by the assistant connection service on behalf of the user account (“the database 204 may store user account information, such as logins, passwords, registration information, and the like.  In a further embodiment, the database 204 may also include identifier information identifying each specialized hardware device associated with the user account.” Paragraph 45).  
to at least: receive a command to terminate the link between the user account and the tunnel speaker; and delete the client private key in response to receiving the command to terminate the link (“If the server system 106 determines that the requesting audio playback device 400 is not authentic and/or the user account associated with the request is not valid, the process proceeds to step 506, where the authentication has failed.  From step 506, the process proceeds to step 524, where the process ends.”; paragraphs 75, 76, 86).

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.